Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 1 of 6




  EXHIBIT 7
Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 2 of 6


                                                                  Page 1
                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS




    **********************************
    GIGI KAI ZI CHAN,
                       Plaintiff
    vs.                           CA NO. 19-CV-11605-WGY
    WELLINGTON MANAGEMENT COMPANY
    LLP and CHARLES ARGYLE,


                       Defendants


    **********************************




                    VIDEOTAPED DEPOSITION OF:
                           GIGI KAI ZI CHAN
                            (Taken Remotely)
                         375 Route de Prades
                      St. Geniez d'Olt, France
                 October 6, 2020               9:07 a.m.


                           Darlene M. Coppola
                      Registered Merit Reporter
                    Certified Realtime Reporter
 Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 3 of 6


                                                                   Page 231
 1         of anybody else being suspended for failing to

 2         execute the instructions or directions of a

 3         chief investment officer or a team leader -- a

 4         fund manager team leader?

 5              A.     Not that I recall at the moment.

 6              Q.     And directing your attention to

 7         Exhibit 13, which is referenced on our tabs in

 8         the group chat as Tab M, sub ii -- do you have

 9         that or do I need to reload that?

10              A.     Please.

11              Q.     I posted it at 11:58 a.m.

12              A.     Please could you reload it because --

13              Q.     Sure.

14              A.     -- it's actually disappeared.

15              Q.     I'll reload it.

16              A.     Thank you.

17              Q.     Do you have it?

18              A.     I have it now, yes.

19              Q.     And this, again, was the -- one of the

20         applications you filled out for the position

21         at WMHK for equity research analyst, correct?

22              A.     Correct.

23              Q.     Directing your attention to the last

24         page of this exhibit, Question 9 asks you,
 Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 4 of 6


                                                                   Page 232
 1         "Are you or have you ever been the subject of

 2         an investigation into allegations of

 3         misconduct or malpractice in connection with

 4         any business activity?"

 5                     And you answered, "No," correct?

 6                A.   Correct.

 7                Q.   At that time that you filled this out,

 8         you were obviously aware of the allegations of

 9         insubordination made while you were working at

10         Threadneedle, correct?

11                A.   Allegations of insubordination, yes.

12         I was aware of allegations of insubordination,

13         yes.

14                Q.   Isn't that information that you

15         believe Wellington Management Hong Kong was

16         entitled to know about in response to this

17         Question No. 9?

18                A.   It was not information that I thought

19         Wellington was asking me about in

20         Question No. 9.

21                Q.   Why did you think that?

22                A.   Because I don't think that allegations

23         of misconduct or malpractice is the same as

24         allegations of insubordination.
 Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 5 of 6


                                                                   Page 233
 1              Q.     Did you check with anybody to

 2         determine what they meant by that -- what was

 3         meant by that before you answered it?

 4              A.     I don't recall right now.

 5              Q.     So we were -- I was asking you

 6         questions prior to the break about the EMO

 7         team and the analyst position.           I just want to

 8         ask you a couple of background questions.

 9                     So again, not to beat a dead horse,

10         but Mr. Baxter, to your knowledge, was the --

11         was a director in GEPM, sort of a regional

12         director under Charles Argyle, correct?

13              A.     At the time that was my understanding.

14              Q.     And when -- I'm sorry.        I didn't mean

15         to talk over you.

16                     When you were working out of the

17         Wellington Management Hong Kong, was

18         Mr. Baxter based there as well?

19              A.     Yeah, when I was working at Wellington

20         in Hong Kong, yes, Mr. Baxter was based in

21         Hong Kong as well, yes.

22              Q.     Would you -- would you say that your

23         most regular interaction in terms of frequency

24         with GEPM management was with Mr. Baxter?
 Case 1:19-cv-11605-WGY Document 60-7 Filed 03/02/21 Page 6 of 6


                                                                   Page 274
 1                                CERTIFICATION

 2              I, DARLENE M. COPPOLA, a Notary Public, do hereby

 3         certify that GIGI KAI ZI CHAN, appeared remotely on

 4         the 6th day of October, 2020, and was by me duly sworn

 5         to testify to the truth and nothing but the truth as

 6         to her knowledge touching and concerning the matters

 7         in controversy in this cause; that she was thereupon

 8         examined upon her oath and said examination reduced to

 9         writing by me; and that the statement is a true record

10         of the testimony given by the witness, to the best of

11         my knowledge and ability.

12                  I further certify that I am not a relative or

13         employee of counsel/attorney for any of the parties,

14         nor a relative or employee of such parties, nor am I

15         financially interested in the outcome of the action.

16              WITNESS MY HAND THIS 13th day of October, 2020.

17

18

19

20

21         DARLENE M. COPPOLA                   My commission expires:

22         NOTARY PUBLIC                        November 11, 2022

23         REGISTERED MERIT REPORTER

24         CERTIFIED REALTIME REPORTER
